  

Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of March 19, 2015 (this
“Agreement”), by and among WABASH NATIONAL CORPORATION (the “Borrower”), MORGAN
STANLEY SENIOR FUNDING, INC. (“MSSF”), in its capacity as administrative agent
(in such capacity, the “Administrative Agent”), each Lender and Additional
Refinancing Lender party or consenting hereto, and each of the other Credit
Parties party hereto.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement (as amended by that
certain Amendment No. 1 to Credit Agreement dated as of April 25, 2013, by and
among the Borrower, each lender and each additional refinancing lender party or
consenting thereto and MSSF, as administrative agent, and as further amended,
supplemented or otherwise modified from time to time immediately prior to the
effectiveness of this Agreement, the “Credit Agreement”; capitalized terms used
but not defined herein having the meanings set forth in the Credit Agreement),
dated as of May 8, 2012, among Wabash National Corporation, as the Borrower, the
Lenders party thereto, and MSSF, as Administrative Agent;

 

WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting the establishment of Refinancing Loan Commitments pursuant to Section
3.2 of the Credit Agreement to refinance in full the outstanding Tranche B-1
Loans;

 

WHEREAS, pursuant to Section 3.2 of the Credit Agreement, the Borrower may
obtain Refinancing Loan Commitments in respect of Refinancing Loans by, among
other things, entering into one or more Refinancing Amendments in accordance
with the terms and conditions of the Credit Agreement;

 

WHEREAS, the Borrower has requested that the Lenders and Additional Refinancing
Lenders set forth on Schedule I hereto fund Refinancing Loans in an aggregate
principal amount of $192,845,000 (the “Tranche B-2 Loans”; the Refinancing Loan
Commitments relating thereto, the “Tranche B-2 Commitments”; and the Lenders and
Additional Refinancing Lenders with Tranche B-2 Commitments and any permitted
assignees thereof, the “Tranche B-2 Lenders”), which will be available on the
Effective Date (as defined below) to refinance all outstanding Tranche B-1
Loans;

 

WHEREAS, upon the Effective Date, each Tranche B-2 Lender shall have the Tranche
B-2 Commitment set forth opposite its name on Schedule I hereto;

 

WHEREAS, Wells Fargo Securities, LLC and MSSF will act as joint lead arrangers
and joint bookrunners for this Agreement, the Tranche B-2 Commitments and the
Tranche B-2 Loans; and

 

WHEREAS, contemporaneously with the effectiveness of the Tranche B-2
Commitments, the Borrower wishes to make certain amendments to the Credit
Agreement to provide for the incurrence of the Tranche B-2 Loans and the other
modifications to the Credit Agreement set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

 

 

  

1.Credit Document Amendments. The Credit Documents are hereby amended as
follows:

 

(a)Section 1.1 of the Credit Agreement is amended by inserting the following new
definitions in their correct alphabetical order:

 

“Additional Refinancing Indebtedness” shall have the meaning specified in clause
(u) of the definition of “Permitted Indebtedness”.

 

“Amendment No. 2” shall mean Amendment No. 2 to this Agreement, dated as of
March 19, 2015, among the Borrower, the other Credit Parties party thereto, the
Lenders party thereto, and the Administrative Agent.

 

“Amendment No. 2 Effective Date” shall mean the “Effective Date” under and as
defined in Amendment No. 2.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Liquidity” shall mean, as of any date, the sum of (a) all Unrestricted Cash of
the Borrower and its Subsidiaries on such date plus (b) the amount available and
permitted to be drawn under the Revolving Credit Agreement on such date minus
(c) the amount necessary to fully redeem the Permitted Convertible Notes on such
date.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Republic of Sudan (i.e., North Sudan) and Syria).

 

“Tranche B-2 Loan” shall have the meaning specified in Amendment No. 2.

 

“Tranche B-2 Loan Maturity Date” shall have the meaning specified in Amendment
No. 2.

 

(b)The definition of “Permitted Indebtedness” in Section 1.1 of the Credit
Agreement is amended by:

 

(i)replacing clause (q) therein in its entirety with the following:

 

“(q)       (i) Indebtedness under the Revolving Indebtedness Documents in an
aggregate principal amount not to exceed at any time outstanding the greater of
(A) $200,000,000 and (B) the Borrowing Base (as defined in the Revolving Credit
Agreement and without giving effect to any subsequent amendments or
modifications of such definition on or after the Amendment No. 2 Effective Date)
and (ii) the amount of obligations in respect of (A) Hedge Obligations and (B)
Bank Product Obligations (in the case of each of the foregoing clauses (A) and
(B), as defined in the Revolving Credit Agreement) at any time outstanding, in
each case and, in respect of clauses (i) and (ii), any Permitted Refinancing
Indebtedness in respect thereof,”;

 

2

 

  

(ii)deleting the word “and” at the end of clause (s) therein;

 

(iii)adding the word “and” at the end of clause (t) therein; and

 

(iv)adding the following new clause (u) at the end of such Section:

 

“(u) Indebtedness of the Borrower to prepay, redeem, defease or repurchase the
Permitted Convertible Notes and any Permitted Refinancing Indebtedness in
respect thereof in an aggregate principal amount not to exceed (i) $75,000,000
minus the aggregate principal amount of all Incremental Loans and Revolver
Increases (as defined in the Revolving Credit Agreement) incurred prior to the
date of calculation plus (ii) such additional amount which, on a pro forma basis
after giving effect to the incurrence of such Indebtedness under this clause
(ii), would not cause the Senior Secured Leverage Ratio (without giving effect
to the netting of the proceeds thereof) to exceed 3.00 to 1.00; provided that
(x) such Indebtedness has a final maturity date at least 91 days after the
Latest Maturity Date and (y) no Default or Event of Default has occurred and is
continuing or would result therefrom (“Additional Refinancing Indebtedness”).”

 

(c)The definition of “Permitted Liens” in Section 1.1 of the Credit Agreement is
amended by deleting the word “and” at the end of clause (u) therein, adding the
word “and” at the end of clause (v) therein, and adding the following new clause
(w) at the end of such Section:

 

“(w)       Liens on the Collateral securing Additional Refinancing Indebtedness;
provided that any such Liens (i) rank no higher than pari passu with the Liens
on the Collateral securing the Obligations, (ii) do not encumber any property or
assets of the Borrower or any Subsidiary other than the Collateral and (iii) are
subject to the Intercreditor Agreement and, to the extent not addressed in the
Intercreditor Agreement, another intercreditor agreement in form an substance
reasonably acceptable to the Administrative Agent.”

 

(d)The definition of “Sanctioned Entity” in Section 1.1 of the Credit Agreement
is deleted in its entity.

 

(e)The definition of “Sanctioned Person” in Section 1.1 of the Credit Agreement
is amended and restated in its entirety with the following:

 

“‘Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).”

 

3

 

  

(f)Exhibit A to the Credit Agreement is amended by (i) deleting Section 5
thereof in its entirety and replacing it with the following: “[Reserved]” and
(ii) replacing Attachment 4 thereto in its entirety with the following:
“[Reserved]”.

 

(g)Section 2.15(a) of the Credit Agreement is amended by:

 

(i)replacing each reference to “Tranche B-1 Loans” therein with “Tranche B-2
Loans”;

 

(ii)replacing the reference to “Tranche B-1 Loan Maturity Date” with “Tranche
B-2 Loan Maturity Date”; and

 

(iii)replacing the first sentence of clause (a) therein in its entirety with the
following:

 

“The Borrower may by written notice to the Administrative Agent elect to
request, prior to the Latest Maturity Date, additional term loans hereunder (any
such additional term loans, the “Incremental Loans” and the commitments
therefor, the “Incremental Commitments”) in an aggregate principal amount for
all such additional term loans not to exceed the sum of (x) $75,000,000 less the
aggregate principal amount of all Revolver Increases (as defined in the
Revolving Credit Agreement) less the aggregate principal amount of Indebtedness
incurred pursuant to clause (i) of the definition of “Additional Refinancing
Indebtedness”, plus (y) such additional amount which, on a pro forma basis after
giving effect to the incurrence of such Incremental Loans under this clause (y),
would not cause the Senior Secured Leverage Ratio (without giving effect to the
netting of proceeds thereof) to exceed 3.00 to 1.00; provided that the
incurrence of any such Incremental Loans is permitted pursuant to the terms of
the Revolving Indebtedness Documents. Any Incremental Loans incurred on any
Incremental Closing Date shall, unless otherwise approved by the Administrative
Agent, be in a minimum amount equal to $10,000,000 or any integral multiple of
$5,000,000 in excess thereof.”

 

(h)Section 8.23 of the Credit Agreement is amended in its entirety as follows:

 

“8.23   Sanctions. None of (a) the Borrower, any Subsidiary or to the knowledge
of the Borrower or such Subsidiary any of their respective directors, officers,
employees or affiliates, or (b) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby is a
Sanctioned Person or currently the subject or target of any Sanctions.”

 

(i)Section 10.7 of the Credit Agreement is amended by adding a new sub-clause
(C) to clause (a)(i) thereof as follows:

 

“or (C) with respect to the Permitted Convertible Notes or any Permitted
Refinancing Indebtedness in respect thereof, (1) with the proceeds of Additional
Refinancing Indebtedness or (2) otherwise, so long as on a pro forma basis after
giving effect to such redemption, prepayment, defeasance, purchase or repayment,
(x) the Senior Secured Leverage Ratio (without giving effect to the netting of
the proceeds thereof) would not exceed 3.25 to 1.00, (y) the aggregate amount of
Unrestricted Cash plus amounts that are available and permitted to be drawn
under the Revolving Credit Agreement is not less than $125,000,000 and (z) no
Default or Event of Default exists or result therefrom”

 

4

 

 

(j)Section 10.13 of the Credit Agreement is amended by adding the following
sentence at the end of such Section:

 

“The Borrower will not request any Loan, and the Borrower shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country except as permissible under
applicable Sanctions, or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.”

 

(k)Section 10.15 of the Credit Agreement is amended and restated in its entirety
as follows: “[Reserved].”

 

(l)Section 13.6(b)(i)(A) of the Credit Agreement is amended by (i) replacing the
reference to “Amendment No. 1 Effective Date” with “Amendment No. 2 Effective
Date” and (ii) replacing the reference to “Tranche B-1 Loans” with “Tranche B-2
Loans”.

 

2.New Term Loans. Subject to the terms and conditions set forth herein, each
Tranche B-2 Lender severally agrees to make Tranche B-2 Loans to the Borrower in
a single borrowing on the Effective Date in the amount of its Tranche B-2
Commitment. Pursuant to Section 3.2 of the Credit Agreement, the Tranche B-2
Loans shall constitute a separate Class of Loans and shall have the following
terms:

 

(a)Applicable Margin. The ABR Margin with respect to the Tranche B-2 Loans shall
mean a percentage per annum equal to 2.25%. The Eurodollar Margin with respect
to the Tranche B-2 Loans shall mean a percentage per annum equal to 3.25%.

 

(b)Eurodollar Rate Floor. With respect to the Tranche B-2 Loans, the interest
rate in clause (ii) of the definition of “Eurodollar Rate” shall remain “1.00%
per annum”.

 

(c)ABR Floor. With respect to the Tranche B-2 Loans, the interest rate in the
proviso to the definition of “ABR” shall remain “2.00% per annum”.

 

(d)Mandatory Prepayments. The Tranche B-2 Loans shall be subject to mandatory
prepayments as set forth in Section 5.2 of the Credit Agreement.

 

(e)Optional Prepayments. The Tranche B-2 Loans may be optionally prepaid as set
forth in Section 5.1 of the Credit Agreement.

 

(f)Call Protection. In the event that, on or prior to the first anniversary of
the Effective Date, the Borrower (x) makes any prepayment of Tranche B-2 Loans
(including pursuant to Section 5.1(c) or 5.2(b) of the Credit Agreement) in
connection with any Repricing Transaction or (y) effects any amendment,
supplement or modification hereof or hereto resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of the Tranche B-2 Lenders, without duplication, (I) in the case of
clause (x), a prepayment premium of 1.0% of the amount of the Tranche B-2 Loans
being prepaid and (II) in the case of clause (y), a payment equal to 1.0% of the
aggregate amount of the applicable Tranche B-2 Loans outstanding immediately
prior to such amendment.

 

5

 

 

(g)Amortization and Maturity Date. The Borrower shall repay to the
Administrative Agent, in Dollars, for the benefit of the Tranche B-2 Lenders, on
each date set forth below (or, if not a Business Day, the immediately preceding
Business Day) (each, a “Tranche B-2 Loan Repayment Date”), a principal amount in
respect of the Tranche B-2 Loans equal to (x) the outstanding principal amount
of Tranche B-2 Loans on the Effective Date multiplied by (y) the percentage set
forth below opposite such Tranche B-2 Loan Repayment Date (each, a “Tranche B-2
Loan Repayment Amount”), as each such Tranche B-2 Loan Repayment Amount may be
reduced pursuant to the other terms hereof and the Credit Agreement:

 

Date   Tranche B-2 Loan Repayment
Amount June 30, 2015   0.25% September 30, 2015   0.25% December 31, 2015  
0.25% March 31, 2016   0.25% June 30, 2016   0.25% September 30, 2016   0.25%
December 31, 2016   0.25% March 31, 2017   0.25% June 30, 2017   0.25% September
30, 2017   0.25% December 31, 2017   0.25% March 31, 2018   0.25% June 30, 2018
  0.25% September 30, 2018   0.25% December 31, 2018   0.25% March 31, 2019  
0.25% June 30, 2019   0.25% September 30, 2019   0.25% December 31, 2019   0.25%
March 31, 2020   0.25% June 30, 2020   0.25% September 30, 2020   0.25% December
31, 2020   0.25% March 31, 2021   0.25% June 30, 2021   0.25% September 30, 2021
  0.25% December 31, 2021   0.25% Tranche B-2 Loan Maturity Date   Remaining
outstanding
amounts

 

6

 

  

To the extent not previously paid, all Tranche B-2 Loans shall be due and
payable on the Tranche B-2 Loan Maturity Date.

 

The “Tranche B-2 Loan Maturity Date” shall mean March 19, 2022 or, if such date
is not a Business Day, the immediately preceding Business Day; provided that if
the Permitted Convertible Notes (and any Permitted Refinancing Indebtedness in
respect thereof) are not converted, redeemed, repurchased or refinanced in full
on or before the date that is 91 days prior to the maturity date of the
Permitted Convertible Notes pursuant to one or more transactions permitted under
the Credit Agreement, such that the maturity date in respect of the Permitted
Convertible Notes (and any Permitted Refinancing Indebtedness in respect
thereof) is not at least 91 days after the Tranche B-2 Loan Maturity Date, the
Tranche B-2 Loan Maturity Date shall be the date that is 91 days prior to the
maturity date of the Permitted Convertible Notes or, if such date is not a
Business Day, the immediately preceding Business Day (such date, the “Springing
Maturity Date”); provided further, that no Springing Maturity Date shall be
deemed to occur if on the Springing Maturity Date and at all times following the
Springing Maturity Date until the Permitted Convertible Notes (and any Permitted
Refinancing Indebtedness in respect thereof, the maturity date of which is not
at least 91 days after the Tranche B-2 Loan Maturity Date) are converted,
redeemed, repurchased or refinanced in full, the Borrower maintains Liquidity of
not less than $125,000,000.

 

(h)Termination of Commitments. The Tranche B-2 Commitments shall terminate at
the earlier of (i) funding of Tranche B-2 Loans and (ii) 5:00 p.m. (New York
City time) on the Effective Date.

 

(i)Credit Agreement Governs. Except as set forth in this Agreement, the Tranche
B-2 Loans shall have identical terms as the Tranche B-1 Loans and shall
otherwise be subject to the provisions, including any provisions restricting the
rights, or regarding the obligations, of the Credit Parties or any provisions
regarding the rights or obligations of the Lenders, of the Credit Agreement and
the other Credit Documents, each reference to a “Loan” in the Credit Agreement
shall be deemed to include the Tranche B-2 Loans, each reference to a
“Commitment” in the Credit Agreement shall be deemed to include the Tranche B-2
Commitments and other related terms will have correlative meanings mutatis
mutandis.

 

3.Refinancing Amendment. In each case for all purposes of the Credit Agreement
and each of the other Credit Documents, (a) this Amendment shall constitute a
“Refinancing Amendment”, (b) the Tranche B-2 Loans shall constitute “Refinancing
Loans” and “Credit Agreement Refinancing Indebtedness”, (c) the Lenders’ Tranche
B-2 Commitments in respect of the Tranche B-2 Loans shall constitute
“Refinancing Loan Commitments”, (d) the Tranche B-2 Lenders shall constitute
“Refinancing Lenders” and “Lenders” and (e) the Tranche B-2 Loan Maturity Date
shall constitute the “Refinancing Loan Maturity Date” for the Tranche B-2 Loans.

 

4.Conditions to Effectiveness.

 

(a)This Agreement shall become effective on the first date (the “Effective
Date”), when, and only when, each of the following conditions have been
satisfied (or waived) in accordance with the terms therein:

 

(i)this Agreement shall have been executed and delivered by the Borrower, the
other Credit Parties, each Tranche B-2 Lender and the Administrative Agent;

 

7

 

  

(ii)the Administrative Agent shall have received a certificate of each Credit
Party dated as of the Effective Date signed by an Authorized Officer of such
Credit Party (i) (A) certifying and attaching the resolutions or similar
consents adopted by such Credit Party approving or consenting to the Tranche B-2
Loans, (B) certifying that the certificate or articles of incorporation or
formation and by-laws or operating (or limited liability company) agreement of
such Credit Party either (x) have not been amended since the Closing Date or (y)
are attached as an exhibit to such certificate, and (C) certifying as to the
incumbency and specimen signature of each officer executing this Agreement and
any related documents on behalf of such Credit Party and (ii) in the case of the
Borrower, certifying as to the matters set forth in clauses (v), (vi) and (vii)
below;

 

(iii)(A) all fees and out-of-pocket expenses required to be paid or reimbursed
by the Borrower in connection with this Agreement shall have been paid or
reimbursed and (B) all accrued interest and fees in respect of the Tranche B-1
Loans outstanding immediately prior to effectiveness of this Agreement shall
have been paid;

 

(iv)the Administrative Agent shall have received an opinion of Hogan Lovells US
LLP, in form and substance reasonably satisfactory to the Administrative Agent;

 

(v)both immediately before and after giving effect to the Effective Date and the
incurrence of the Tranche B-2 Loans thereon, all representations and warranties
made by each Credit Party contained in the Credit Agreement and in the other
Credit Documents shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) with the
same effect as though such representations and warranties had been made on and
as of the Effective Date (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) as of such
earlier date);

 

(vi)the representations and warranties in Section 5 of this Agreement shall be
true and correct in all material respects as of the Effective Date;

 

(vii)no Default or Event of Default shall exist on the Effective Date before or
after giving effect to the effectiveness hereof and the incurrence of the
Tranche B-2 Loans;

 

(viii)The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to the Real Property Collateral (together with, to the extent
applicable, a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and the applicable Credit Party
relating thereto).

 

(ix)The Administrative Agent shall have received (A) a Notice of
Borrowing/Continuation with respect to the Tranche B-2 Loans setting forth the
information specified in Section 2.3(a) of the Credit Agreement and (B) a notice
of prepayment with respect to the prepayment of the Tranche B-1 Loans required
to be made pursuant to Section 5.1(a) of the Credit Agreement.

 

8

 

  

(x)The Lenders shall have received on or prior to the Effective Date, all
documentation and other information reasonably requested by them in writing at
least three (3) Business Days prior to the Effective Date in order to allow the
Lenders to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

(b)On the Effective Date, upon the satisfaction of the conditions set forth in
Section 4(a) hereof, the outstanding amount of Tranche B-1 Loans shall be
refinanced in full by the Tranche B-2 Loans.

 

5.Representations and Warranties. By its execution of this Agreement, each
Credit Party hereby represents and warrants that:

 

(a)such Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Agreement;

 

(b)such Credit Party has duly executed and delivered this Agreement and this
Agreement constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity; and

 

(c)neither the execution, delivery or performance by such Credit Party of this
Agreement nor compliance with the terms and provisions thereof nor the
consummation of the transactions contemplated hereby will (a) contravene any
material provision of any applicable law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, (b)
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of such Credit Party or any of the Subsidiaries (other than Permitted
Liens) pursuant to the terms of any Material Contract of any Credit Party or its
Subsidiaries other than any such breach, default or Lien that could not
reasonably be expected to result in a Material Adverse Effect or (c) violate any
provision of the certificate of incorporation, by-laws or other Organizational
Document of such Credit Party or any of its Subsidiaries.

 

6.Use of Proceeds. The Borrower covenants and agrees that it will use the
proceeds of the Tranche B-2 Loans to refinance the aggregate principal amount of
Tranche B-1 Loans outstanding on the Effective Date and to pay any interest,
fees and/or expenses related thereto.

 

7.Waiver of Notice. By its execution of this Agreement, each Tranche B-2 Lender
hereby waives (a) the requirement in Section 3.2 of the Credit Agreement that
Refinancing Loan Commitments be in integral multiples of $10,000,000 and (b) the
requirement in Section 2.2 of the Credit Agreement that Borrowings of the
Tranche B-2 Loans be in integral multiples of $500,000.

 

9

 

  

8.Reaffirmation of the Credit Parties. Each Credit Party hereby consents to the
amendment of the Credit Agreement effected hereby and confirms and agrees that,
notwithstanding the effectiveness of this Agreement, each Credit Document to
which such Credit Party is a party is, and the obligations of such Credit Party
contained in the Credit Agreement, this Agreement or in any other Credit
Document to which it is a party are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, in each case as
amended by this Agreement. For greater certainty and without limiting the
foregoing, each Credit Party hereby confirms that the existing security
interests granted by such Credit Party in favor of the Secured Parties pursuant
to the Credit Documents in the Collateral described therein shall continue to
secure the obligations of the Credit Parties under the Credit Agreement and the
other Credit Documents as and to the extent provided in the Credit Documents.

 

9.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except in accordance with Section 13.1 of the Credit
Agreement.

 

10.Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Agreement is a Credit Document. This Agreement
shall not constitute a novation of any amount owing under the Credit Agreement
and all amounts owing in respect of principal, interest, fees and other amounts
pursuant to the Credit Agreement and the other Credit Documents shall, to the
extent not paid on or prior to the Effective Date, shall continue to be owing
under the Credit Agreement or such other Credit Documents until paid in
accordance therewith.

 

11.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. SECTIONS 13.13 AND 13.15 OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT MUTATIS
MUTANDIS AND SHALL APPLY HERETO.

 

12.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

13.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by facsimile or other
electronic means of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.

 

[Remainder of Page Intentionally Blank]

 

10

 

  

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

  WABASH NATIONAL CORPORATION,   as the Borrower         By: /s/ Jeffery L.
Taylor     Name:  Jeffery L. Taylor     Title:  Senior Vice President and Chief
 Financial Officer

 

Wabash National Corporation

Signature Page to Amendment No. 2 to Term Loan Credit Agreement

 

 

 

  

  WABASH NATIONAL, L.P.,   a Delaware limited partnership         By: Wabash
National Trailer Centers, Inc.,     Its General Partner

 

  By: /s/ Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Treasurer

 

  WABASH WOOD PRODUCTS, INC., (f/k/a WNC
Cloud Merger Sub, Inc.),   an Arkansas corporation         By: /s/ Jeffery L.
Taylor     Name:  Jeffery L. Taylor     Title:  Vice President and Treasurer

 

  TRANSCRAFT CORPORATION,   a Delaware corporation         By: /s/ Jeffery L.
Taylor     Name:  Jeffery L. Taylor     Title:  Vice President and Treasurer

 

  WABASH NATIONAL TRAILER CENTERS, INC.,   a Delaware corporation         By:
/s/ Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Treasurer

 

Wabash National Corporation

Signature Page to Amendment No. 2 to Term Loan Credit Agreement

 

 

 

  

  CLOUD OAK FLOORING COMPANY, INC.,   an Arkansas corporation         By: /s/
Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Vice President and
Treasurer

 

  CONTINENTAL TRANSIT CORPORATION,   an Indiana corporation         By: /s/
Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Treasurer

 

  FTSI DISTRIBUTION COMPANY, L.P.,   a Delaware limited partnership         By:
Wabash National Trailer Centers, Inc.,     Its General Partner

 

  By: /s/ Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Treasurer

 

  NATIONAL TRAILER FUNDING, L.L.C.,   a Delaware limited liability company      
  By: Wabash National Trailer Centers, Inc.,     Its Sole Member

 

  By: /s/ Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Treasurer

 

Wabash National Corporation

Signature Page to Amendment No. 2 to Term Loan Credit Agreement

 

 

 

  

  WABASH NATIONAL MANUFACTURING, L.P.,
(f/k/a Wabash National Lease Receivables, L.P.), a
Delaware limited partnership         By: Wabash National Corporation,     Its
General Partner

 

  By: /s/ Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Senior Vice
President and Chief
 Financial Officer

 

  WABASH NATIONAL SERVICES, L.P.,   a Delaware limited partnership         By:
Wabash National Trailer Centers, Inc.,     Its General Partner

 

  By: /s/ Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Treasurer

 

  WALKER GROUP HOLDINGS LLC,   a Texas limited liability company         By:
Wabash National, L.P.,     Its Sole Member         By: Wabash National Trailer
Centers, Inc.,     Its General Partner

 

  By: /s/ Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Treasurer

 

Wabash National Corporation

Signature Page to Amendment No. 2 to Term Loan Credit Agreement

 

 

 

  

  BULK SOLUTIONS LLC,   a Texas limited liability company         By: Walker
Group Holdings LLC,     Its Sole Member         By: Wabash National, L.P.,    
Its Sole Member         By: Wabash National Trailer Centers, Inc.,     Its
General Partner

 

  By: /s/ Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Treasurer

 

  WALKER STAINLESS EQUIPMENT COMPANY LLC,   a Delaware limited liability company
        By: Walker Group Holdings LLC,     Its Sole Member         By: Wabash
National, L.P.,     Its Sole Member         By: Wabash National Trailer Centers,
Inc.,     Its General Partner

 

  By: /s/ Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Treasurer

 

Wabash National Corporation

Signature Page to Amendment No. 2 to Term Loan Credit Agreement

 

 

 

  

  BRENNER TANK LLC,   a Wisconsin limited liability company         By: Walker
Group Holdings LLC,     Its Sole Member         By: Wabash National, L.P.,    
Its Sole Member         By: Wabash National Trailer Centers, Inc.,     Its
General Partner

 

  By: /s/ Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Treasurer

 

  GARSITE/PROGRESS LLC,   a Texas limited liability company         By: Walker
Group Holdings LLC,     Its Sole Member         By: Wabash National, L.P.,    
Its Sole Member         By: Wabash National Trailer Centers, Inc.,     Its
General Partner

 

  By: /s/ Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Treasurer

 

Wabash National Corporation

Signature Page to Amendment No. 2 to Term Loan Credit Agreement

 

 

 

 

  BRENNER TANK SERVICES LLC,   a Wisconsin limited liability company         By:
Brenner Tank LLC,     Its Sole Member         By: Walker Group Holdings LLC,    
Its Sole Member         By: Wabash National, L.P.,     Its Sole Member        
By: Wabash National Trailer Centers, Inc.,     Its General Partner

 

  By: /s/ Jeffery L. Taylor     Name:  Jeffery L. Taylor     Title:  Treasurer

 

Wabash National Corporation

Signature Page to Amendment No. 2 to Term Loan Credit Agreement

  

 

 

  

  MORGAN STANLEY SENIOR FUNDING, INC.,   as Administrative Agent         By: /s/
William Graham     Name:  William Graham     Title:  Authorized Signatory

 

Wabash National Corporation

Signature Page to Amendment No. 2 to Term Loan Credit Agreement

 

 

 

  

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Tranche B-2 Lender         By:
/s/ James M. Stehlik     Name:  James M. Stehlik     Title:  Regional Vice
President

 

Wabash National Corporation

Signature Page to Amendment No. 2 to Term Loan Credit Agreement

 

 

 

  

SCHEDULE I

Tranche B-2 Lenders and Tranche B-2 Commitments

 

 

Tranche B-2 Lender  Tranche B-2 Commitment  Wells Fargo Bank, National
Association  $192,845,000.00  TOTAL  $192,845,000.00 

 

 

 